DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
This Office Action is in response to applicant’s arguments filed on 12/15/21.  Claims 1-39, 44-46, 48, 52 have been cancelled.  Claims 40-43, 47, 49-51, 53-68 are pending and examined herein.
Applicant’s arguments have been fully considered but found not persuasive.  The rejection of the last Office Action is maintained for reasons of record and repeated below for Applicant’s convenience.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).


This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Claims 40-43, 47, 49-51, 53-68 are provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-16 of copending Application No. 16/462,515.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the referenced claims recite a method of treating liver steatosis, which encompasses non-alcoholic fatty liver disease (NAFLD), by administering the same compounds of formula I.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Response to Arguments
Examiner acknowledges Applicant’s request that the double patenting rejection(s) be held in abeyance until allowable subject matter is identified.

Claims 40-43, 47, 49-51, 53-68 are provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-33 of US Patent 10,925,885.  Although the conflicting claims are not identical, they are not patentably distinct from each other because both claims recite a method of treating non-alcoholic fatty liver disease (NAFLD) by administering the same compounds of formula I.

Claims 40-43, 47, 49-51, 53-68 are provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-27 of US Patent 10,130,643 B2.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the referenced claims recite a method of decreasing fat content in the liver of a mammal by administering the same compounds of formula I.  It is noted that non-alcoholic fatty liver disease (NAFLD) is generally characterized by excess fat buildup in the liver, therefore obvious to administer the active agents to a subject suffering from NAFLD.

Response to Arguments
Applicant argues that the referenced claims are completely silent with regard to any dosing regimen, let alone the unexpected benefit of the alternate day dosage required by the instant claims.
This is not persuasive because, at the outset, there is no unexpected benefit that is associated with alternate day dosage.  Therefore, the claimed dosage regimen is 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 40-43, 47, 49-51, 53-68 are rejected under 35 U.S.C. 103 as being unpatentable over Erion et al. (US Patent 7,514,419 B2, of record).
The instant claims are directed to a method of treating non-alcoholic fatty liver disease in a subject by administering a compound of formula I every other day, wherein a loading dose schedule is followed by a maintenance dose schedule.  

The unit dose amounts and dose scheduling for the compounds can be determined using methods well known in the art.  In one aspect, the compounds may be administered about 0.375 µg/kg, 1.25 µg/kg, 3.75 µg/kg, 12.5 µg/kg, 20 µg/kg, 30 µg/kg, 37.5 µg/kg, 60 µg/kg, 1.25 mg/kg, 1.88 mg/kg, 3.0 mg/kg, or 3.75 mg/kg, and all the ranges in between.  For an average human weighing 70 kg, this would equate to 0.02625 mg, 0.0875 mg, 0.2625 mg, 0.875 mg, 1.4 mg, 2.1 mg, 2.625 mg, 4.2 mg, 87.5 mg, 131.6 mg, 210 mg, 262.5 mg per day.  Doses and dosing schedules may be adjusted to the form of the drug or form of delivery used, for example, different dosages and scheduling of doses may be used when the form of the drug is in a controlled release form (col. 186, lines 8-50).  The advantages of controlled release formulations include extended activity of the drug, reduced dosing frequency, increased patient compliance, usage of less total drug, and reduction in local or systemic side effects, minimization of drug accumulation, reduction in blood level fluctuations, improvement in efficacy of treatment, reduction in potentiation or loss of drug activity, and improvement in speed of control of diseases or conditions (col. 189, lines 10-26).  The amount of active ingredient for oral administration to a human may be 0.1 to 1000 mg (col. 188, 
It will be understood, however, that the specific dose level for any particular patient will depend on a variety of factors including the activity of the specific compound employed; the age, body weight, general health, sex and diet of the individual being treated; the time and route of administration; the rate of excretion; other drugs which have previously been administered; and the severity of the particular disease undergoing therapy, as is well understood by those skilled in the art (col. 192, lines 39-46).  
However, Erion et al. fail to disclose every other day dosing.  
It would have been prima facie obvious to a person of ordinary skill in the art, prior to the effective filing date of the claimed invention, to have administered the compound every other day in the method of treating non-alcoholic fatty liver disease, as taught by Erion et al.
A person of ordinary skill in the art would have been motivated to administer the compound every other day because Erion et al. teach, in general, any dosing schedule as determined using methods well known in the art.  For example, Erion et al. teach specifically controlled or delayed release formulations, which encompass every other day dosing.  The advantages for controlled release formulations are numerous, of which, reduced dosing frequency and increased patient compliance are primary factors.  Therefore, one of ordinary skill in the art would have had a reasonable expectation of success in treating non-alcoholic fatty liver disease by administering the compound, as taught by Erion et al., in an every other day dosing schedule.

Response to Arguments
	Applicant argues that Erion does not specifically disclose the claimed dosage in claim 40 as well as does not disclose every other day dosing.  Instead, Erion teaches only every day dosing or multiple dosing per day.
This is not persuasive because Erion et al. teach, in general, any dosing schedule as determined using methods well known in the art.  For example, Erion et al. teach specifically controlled or delayed release formulations, which encompass alternate or every other day dosing.  The advantages for controlled release formulations are numerous, of which, reduced dosing frequency and increased patient compliance are primary factors.  Therefore, one of ordinary skill in the art would have had a reasonable expectation of success in treating non-alcoholic fatty liver disease by administering the compound, as taught by Erion et al., in an every other day dosing schedule.
The Lian Declaration 2 under 37 CFR 1.132 filed 12/15/2021 is insufficient to overcome the rejection of claims 40-43, 47, 49-51, 53-68 based upon Erion et al. (US Patent 7,514,419 B2, of record) as set forth in the last Office action.
The declaration alleges unexpected results when Compound 2 is used to treat NAFLD patients and compared between once daily administration and once every other day administration (Figures 1 and 2).  The data showed that every-other-day dosages showed comparable decreases in liver fat at 12 weeks as compared to every-day dosing, which is surprising given that the overall dosing is essentially cut in half.  A 
This is not persuasive because the data does not reflect unexpected results.  At the outset, every-day administration appears to be noticeably more effective than every-other-day administration, which is to be expected.  Conversely, it is also expected to have a reduction in efficacy if the dosage is reduced, which is exactly what is observed from the data.  It is not reasonable to expect a >50% reduction in efficacy just because the dosage is cut in half.  Applicant has not provided any evidence for this expectation.
Regardless, the data of Compound 2 at 10 mg does is not commensurate with the scope of the claims.  Applicant is reminded that claim 1 recites a compound of formula I, which is quite broad in scope that Compound 2.  Furthermore, a single data point for 10 mg does not support the claimed range of 0.5 to 30 mg.  Essentially, a single data point is insufficient to support the broad genus of formula I and the broad dosage range.
In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness.
Regarding the establishment of unexpected results or synergism, a few notable principles are well settled.  The Applicant has the initial burden to explain any proffered data and establish how any results therein should be taken to be unexpected and significant.  See MPEP 716.02 (b).  It is applicant’s burden to present clear and convincing factual evidence of nonobviousness or unexpected results, i.e., side-by-side comparison with the closest prior art in support of nonobviousness for the instant claimed invention over the prior art.  The claims must be commensurate in the scope 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yong S. Chong whose telephone number is (571)-272-8513.  The examiner can normally be reached Monday to Friday: 9 am to 5 pm EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)-217-9197 (toll-free).

/Yong S. Chong/Primary Examiner, Art Unit 1627